DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 01/25/22, has been entered. 

3.  Claims 1, 4-9, and 12-20 are pending. Claims 2-3 and 10-11 are cancelled. Claims 18-20 are newly added. Claims 1, 4-9, and 12-17 are amended.

4.  As amended, claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 12, and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/07/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 11/22/21:
The rejection of claims 1, 5-9, and 13-16 under 35 U.S.C. 101 because the claimed invention is directed to nature-based product (e.g. naturally occurring bacteria) without significantly more, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto, coupled to persuasive arguments that the presence of the osmotic protector in the composition confers stability under extreme conditions to the strain and is therefore markedly different from what occurs in nature (see Remarks, page 6). 


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with Raj Pai on 02/09/22 (see Interview Summary, attached).

8.  The application has been amended as follows: 
Claim 4. (Currently Amended) A process for obtaining a pesticide composition of
claim 1, the composition comprising a viable cell suspension derived from the strain CECT8538 of Pseudomonas putida as defined in claim 1, the process comprising: (i) inoculating the strain in a culture medium, (ii) subjecting the inoculated culture medium of , and (iv) adding the one or more osmotic protectors to the composition.

Claim 9. (Currently Amended) The composition according to claim 8, wherein the
additional pesticide is selected from the group consisting of a bacterial strain with antifungal, antibacterial activity, a fungicide, a bactericide, an herbicide, an insecticide, [[or]] and a nematicide.

Claim 16. (Currently Amended) The composition according to claim 15, wherein the additional pesticide is selected from the group consisting of a bacterial strain with antifungal, antibacterial activity, a fungicide, a bactericide, an herbicide, an insecticide, [[or]] and a nematicide.

Allowable Subject Matter
9.  Claims 1, 4-9, and 12-20 are allowed.

10.  Any inquiry concerning this communication or earlier communications from the 

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645       

                                                                                                                                                                                                 February 9, 2022